DETAILED ACTION
This action is responsive to the application filed on March 16, 2021, which is a continuation of PCT/CN2019/094217, filed on July 01, 2019.
The preliminary amendments filed on March 25, 2021 have been considered and acknowledged.
Claims 2-4 and 7-9 have been amended.
Claims 1-11 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is September 18, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated September 21, 2021, November 01, 2021 and January 24, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on March 16, 2021 are acceptable for examination purposes.

Claim Objections
Claim 11 is to objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. For fee calculating purposes, Applicant's claim 11 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01 (n) II.). However, per claim 11 reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the client of claim 11, respectively, to further limit the method of claim 1; but is instead phrased as: claim 11 are drawn to a client that incorporates the limitations recited in claim 1. While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. Therefore, Applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite, in unequivocal terms, the claims in independent form.
For Applicant’s convenience, 35 U.S.C. §112 (d) is reproduced below:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goncharov et al. (US Pub. No. 2016/0359931 – hereinafter Goncharov).
   	With respect to claim 1 (original), Goncharov teaches an algorithm download method, comprising:      	obtaining an algorithm identifier of an algorithm and a capability description of a client (see paragraphs [0013], [0063] and figure 1, as the user goes through the application selection and downloading process, several control messages and data are exchanged between the user's electronic device and the on-line repository of applications. More specifically, when the user starts the depository application on the electronic device, the electronic device transmits a search request to the depository server (such as the name of the application, or application type, such as music app, a game, an office app etc., a category type or the like). The tablet device 102 can be an ANDROID based tablet device in the sense that the tablet device 102 operates on the ANDROID based mobile operating system (OS), which in turn can be based on a Linux kernel and currently being promulgated by Google Corporation of Googleplex, Mountain View, Calif., United States of America. However, in alternative non-limiting embodiments, the tablet device 102 can operate on a different type of an operating system, such as (but not limited to): WINDOWS operating system, iOS, MAC OS and the like. See paragraphs [0119], [0133], [0137]-[0140], there is also provided a search bar 810. The search bar 810 can enable the user to input search queries, such as search queries for searching items stored on the memory module 120 (i.e. local items) and/or search the Internet (i.e. global items) and/or search items available from the application repository 508. Thus, the search bar 810 can be thought of a “multi-functional search bar” in a sense that it is configured to search locally within the memory module 120, files generally available in the Internet and files available for downloading from the application repository 508. The user 502 may start typing (using the input output module 104, for example) the name of the application within the search bar 810 (see FIG. 8, as an example). As an illustration, let it be assumed that the user 502 is looking for an application “Angry birds Space Edition” and, as such the user 502 may start typing in the name of the application—i.e. “ANG” into the search bar 810. See paragraph [0191], the application server 510 can use additional information to select from the pruned list of matching applications. For example, the application server 510 can request from the tablet device 102 an indication of free amount of memory available on the memory module 120. Upon receipt of the indication of the free amount of memory available, and if the currently available memory space is not sufficient to store one or more of the one or more selected application, the application server 510 can select a subset of the one or more selected applications and send the subset of the one or more selected applications to the tablet device 102. Examiner notes: searching for a file/package (i.e. algorithm) that matches the search, also taking in consideration the client/computer capability).   	sending the algorithm identifier and the capability description to a cloud (see paragraph [0137]-[0140], the tablet device 102 can transmit the captured input to the application server 510 via the communication network 504. The application server 510 receives the first control message 540 and appreciates the user identifier and the captured input of the search query. Based on the user identifier, the application server 510 accesses the log database 520 and retrieves the record 702 associated with the user 502 (based on matching the retrieved user identifier with the information stored in the user identifier 704). The application server 510 then acquires the indication of a plurality of user events 706 associated with the user 502. The application server 510 then sends a query to the application repository 508, the query including the received search term (in this case “ANG”), the query for any applications matching the received search query. This query sending process is depicted as a second control message 542. In some embodiments of the present technology, in addition to querying the application repository 508, the application server 510 can execute a general search of the one or more resources available on the Internet and potentially storing applications available for downloading that are responsive to the user query. In some embodiments, the search can be done using an inverted index or any other suitable method known in the area of search engines and searching of the Internet. The application repository 508 receives the second control message 542 and acquires the search query for matching applications. The application repository 508 performs a search and generates a list of all applications that match the search query and transmits an indication thereof to the application server 510, this being depicted as a third control message 543. Examiner notes: sending the information to an application server) and   	receiving a version code that is of the algorithm and that is returned by the cloud, wherein the version code is obtained by the cloud by searching based on the algorithm identifier and the capability description (see paragraphs [0013],[0102]-[0103], [0146], [0148], [0159], [0181] and figure 6, the application server 510 receives the third control message 543 and retrieves the list of matching applications available from the application repository 508 (e.g. download file, i.e. version) in order to be downloaded/installed). 
  	With respect to claim 2 (currently amended), Goncharov teaches wherein before the obtaining of the algorithm identifier of an algorithm and a capability description of a client, the method further comprises:   	receiving the algorithm identifier of the algorithm and a version description of the algorithm that are input by a user; querying, based on the algorithm identifier and the version description, whether the algorithm has been deployed on the client (see the rejection above, which basically covers the same claim requirement, for example, the receiving step is merely a searching step that will trigger the process to obtain/request the application from the server/cloud) and  	the obtaining of the algorithm identifier of an algorithm and a capability description of a client comprises:   	when the algorithm is not deployed, obtaining the algorithm identifier of the algorithm and the capability description of the client (see paragraphs [0021]-[0024], [0040]-[0041], [0108], [0153], [0159], [0171], [0197], [0222], the indication of plurality of user events comprises at least one of: a list of applications previously downloaded by the user; a list of applications currently installed on the electronic device; a list of applications previously downloaded and later deleted by the user. The application server 510 can first execute a pruning routine. For example, the application server 510 can remove from the list of matching applications all the applications that match the list of applications previously downloaded by the user 502. Additionally or alternatively, the application server 510 can remove from the list of matching applications all the applications that match the list of applications currently installed on the tablet device 102. Additionally or alternatively, the application server 510 can remove from the list of matching applications all the applications that match the list of applications previously downloaded and later deleted by the user 502. Examiner notes: the limitation has been interpreted as a step of verifying/validating whether or not any of the applications in the suggested list is installed in the client, if not the process will download the application for installation).  	With respect to claim 5 (original), Goncharov teaches wherein the capability description comprises one or more of available storage space, available memory space, a floating-point operation capability, and a processor type (see paragraph [0191], the application server 510 can use additional information to select from the pruned list of matching applications. For example, the application server 510 can request from the tablet device 102 an indication of free amount of memory available on the memory module 120. Upon receipt of the indication of the free amount of memory available, and if the currently available memory space is not sufficient to store one or more of the one or more selected application, the application server 510 can select a subset of the one or more selected applications and send the subset of the one or more selected applications to the tablet device 102).  	With respect to claim 6, the claim is directed to a method that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above. Goncharov teaches the algorithm identifier (e.g. user search), client capability (e.g. memory space and more). The mapping step is implicitly disclosed since the identifier and the capability are used to obtain the right version for downloading, therefore, there must be a sort of mapping/relationship between them otherwise it would not be possible to retrieve the code version (e.g. APK/package) from the identifier and the capability).  	With respect to claim 10, the claim is directed to a method that corresponds to the method recited in claim 5, respectively (see the rejection of claim 5 above).  	With respect to claim 11, the claim is directed to a client that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Goncharov also teaches such a client in figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US Pub. No. 2016/0359931) in view of Biswas et al. (US Pub. No. 2017/0337355 – hereinafter Biswas).  	With respect to claim 3 (currently amended), Goncharov teaches wherein after the receiving of the version code that is of the algorithm and that is returned by the cloud, the method further comprises:   	receiving an invocation request, wherein the invocation request is used to request to invoke the version code (see paragraphs [0013], [0063] and figure 1, as the user goes through the application selection and downloading process, several control messages and data are exchanged between the user's electronic device and the on-line repository of applications. More specifically, when the user starts the depository application on the electronic device, the electronic device transmits a search request to the depository server (such as the name of the application, or application type, such as music app, a game, an office app etc., a category type or the like). The tablet device 102 can be an ANDROID based tablet device in the sense that the tablet device 102 operates on the ANDROID based mobile operating system (OS), which in turn can be based on a Linux kernel and currently being promulgated by Google Corporation of Googleplex, Mountain View, Calif., United States of America. However, in alternative non-limiting embodiments, the tablet device 102 can operate on a different type of an operating system, such as (but not limited to): WINDOWS operating system, iOS, MAC OS and the like. See paragraphs [0119], [0133], [0137]-[0140], there is also provided a search bar 810. The search bar 810 can enable the user to input search queries, such as search queries for searching items stored on the memory module 120 (i.e. local items) and/or search the Internet (i.e. global items) and/or search items available from the application repository 508. Thus, the search bar 810 can be thought of a “multi-functional search bar” in a sense that it is configured to search locally within the memory module 120, files generally available in the Internet and files available for downloading from the application repository 508. The user 502 may start typing (using the input output module 104, for example) the name of the application within the search bar 810 (see FIG. 8, as an example). As an illustration, let it be assumed that the user 502 is looking for an application “Angry birds Space Edition” and, as such the user 502 may start typing in the name of the application—i.e. “ANG” into the search bar 810. See paragraph [0191], the application server 510 can use additional information to select from the pruned list of matching applications. For example, the application server 510 can request from the tablet device 102 an indication of free amount of memory available on the memory module 120. Upon receipt of the indication of the free amount of memory available, and if the currently available memory space is not sufficient to store one or more of the one or more selected application, the application server 510 can select a subset of the one or more selected applications and send the subset of the one or more selected applications to the tablet device 102. Examiner notes: invocation of version via a searching step).  	Goncharov is silent to disclose:  	sending a target token to the cloud, and receiving a verification result obtained by the cloud by verifying the target token; and when the verification result is that verification succeeds, allowing invocation of the version code.  	However, in an analogous art, Biswas teaches:  	sending a target token to the cloud, and receiving a verification result obtained by the cloud by verifying the target token; and when the verification result is that verification succeeds, allowing invocation of the version code (see paragraph [0100], utilizing an access token embedded with a feature set ID, the client device activates software features. See figure 5 and paragraphs [0132], [0175], a client application 508 (comprising a feature manager 508a and a feature activation engine 508b) and a device storage manager 510 (comprising credentials 510a, user profile 510b, feature data 510c, and master feature registry 510d). Furthermore, as shown, the server 504 includes a feature registry manager 512, a software download facility 514, a user authentication engine 516, a user profile manager 518, an information management system 520 (comprising a feature set ID generator 520a and an access token manager 520b) and a server storage manager 522. Examiner notes: validating and authorizing the token).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goncharov’s teaching, which set forth a method of downloading an application to an electronic device associated with a user. The method is executed at a server, the server being connectable to the electronic device via a communication network, by sending a target token to the cloud and receiving a verification result obtained by the cloud by verifying the target token as suggested by Biswas, as Biswas would allow a client device to utilize the token to identify authorized features/code.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US Pub. No. 2016/0359931) in view of Hannuki (US Pub. No. 2008/0021982).
  	With respect to claim 4 (currently amended), Goncharov is silent to disclose wherein after the receiving of the version code that is of the algorithm and that is returned by the cloud, the method further comprises:   	recording charging information of the version code, wherein the charging information comprises at least one of:   	a quantity of download times, a quantity of invocation times, or a quantity of forwarding times; and   	sending the charging information of the version code to the cloud, so that the cloud calculates a usage fee of the version code based on the charging information.  	However, in an analogous art, Hannuki teaches wherein after the receiving of the version code that is of the algorithm and that is returned by the cloud, the method further comprises:   	recording charging information of the version code, wherein the charging information comprises at least one of: a quantity of download times, a quantity of invocation times, or a quantity of forwarding times; and sending the charging information of the version code to the cloud, so that the cloud calculates a usage fee of the version code based on the charging information (see paragraphs [0011], [0015], [0085], a charging server acquires the data amount of a content downloaded to a communication terminal, and based on the data, calculates the communication fee charged for transmitting the content to the user of the communication terminal. Based on the calculated value, charging data to the user is generated. Further, in the information providing system of Patent Document 1, the charging server only calculates the communication fee for transmitting a content to the user of a communication terminal based on the data amount of the content downloaded to the communication terminal, and based on the calculated value, the charging server generates charging data to the user. This system is not a content fee collecting system to collect the content fee of a content downloaded to a communication terminal on behalf of the content provider, so it does not involve a technique to solve the problem caused in the conventional content fee collecting system).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goncharov’s teaching, which set forth a method of downloading an application to an electronic device associated with a user. The method is executed at a server, the server being connectable to the electronic device via a communication network, by recording charging information of the version code as suggested by Hannuki, as Hannuki would generates charging data for the content downloaded to the mobile terminal.  	With respect to claim 9, the claim is directed to a method that corresponds to the method recited in claim 4, respectively (see the rejection of claim 4 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US Pub. No. 2016/0359931) in view of Jain et al. (US Pub. No. 2018/0270125 – hereinafter Jain).  	With respect to claim 7 (currently amended), Goncharov is silent to disclose wherein before the determining of the version code of the algorithm based on the algorithm identifier, the capability description, and a target correspondence, the method further comprises: allocating the version code to a cloud node in a data amount balancing manner; or allocating the version code to a cloud node in an access traffic balancing manner.  	However, in an analogous art, Jain teaches wherein before the determining of the version code of the algorithm based on the algorithm identifier, the capability description, and a target correspondence, the method further comprises: allocating the version code to a cloud node in a data amount balancing manner; or allocating the version code to a cloud node in an access traffic balancing manner (see paragraphs [0033], [0082], management node 222 can shut down the first container and the first replicate container (the first container and the first replicate container being associated with the microservice), and management node 222 can apply a load balancing technique to balance a distribution of cloud resources).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goncharov’s teaching, which set forth a method of downloading an application to an electronic device associated with a user. The method is executed at a server, the server being connectable to the electronic device via a communication network, by allocating the version code to a cloud node in a data amount balancing manner as suggested by Jain, as Jain would allow balancing a distribution of cloud resources, thus assuring network performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US Pub. No. 2016/0359931) in view of Ishi (US Pub. No. 2011/0282868).  	With respect to claim 8, Goncharov is silent to disclose further comprising:   	determining, according to a deduplication algorithm, whether there is a duplicate version of the version code; and if there is a duplicate version, deleting the version code or the duplicate version.
  	However, in an analogous art, Ishi teaches further comprising:   	determining, according to a deduplication algorithm, whether there is a duplicate version of the version code; and if there is a duplicate version, deleting the version code or the duplicate version (see paragraphs [0075], [0082], [0085], [0107], [0138], search deduplication. The deduplication subprogram 1174, based on a hash value that is computed using the hash algorithm, determines whether or not a certain arbitrary data inside the search index data is the same as another data).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goncharov’s teaching, which set forth a method of downloading an application to an electronic device associated with a user. The method is executed at a server, the server being connectable to the electronic device via a communication network, by determining, according to a deduplication algorithm, whether there is a duplicate version of the version code as suggested by Ishi, as Ishi would determine whether or not a certain arbitrary data inside the search index data is the same as another data in order to create an integrated search result.

Additional Claim Rejections - 35 USC § 102

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US Pub. No. 2009/0210870 – hereinafter Clark).
   	With respect to claim 1 (original), Clark teaches an algorithm download method, comprising:      	obtaining an algorithm identifier of an algorithm and a capability description of a client (see paragraph [0009], the download site can list or enumerate applications or other software by categories, such as word processing applications, messenger applications, email client applications, or other types of applications or other software. The download site can, in cases, likewise provide a search function for the user to input the name or type of application to search for and download. See paragraph [0016], download site 110 can provide a display or interface for a user to locate and download software that the user wishes to download to client 102. The interface can include a search dialog 114, a category list 134, or both. Search dialog 114 can include an input box to receive search terms entered by the user to locate a desired application, file, or other software. A user can for instance input an application type such as "browser," "email," or "spreadsheet" in search dialog 114. The user can also specify application names, such as "Firefox.TM." for a browser application. Instead of or in addition to presenting a search dialog 114, download site 110 can present a category list 134 of applications available for selection and download, broken out by application type. See paragraphs [0017]-[0018], according to embodiments in one regard, download site 110 can generate an ordered list 116 of applications available for download to a user via search dialog 114 and/or category list 134, based on aggregate usage information 132. Download server 120 of download site 110 can access aggregate usage information 132 to build ordered list 116 in order of rank of combined usage of applications matching the user's search or selection. For instance, if a user enters a search term "browser" in search dialog 114, download server 120 can build a list of browser applications as ordered list 116 in which the most-used browser, Browser 1, is listed first, followed by the second-most used browser, Browser 2, listed next, followed by the third-most used browser, Browser 3, and so forth. In embodiments the user can also search on or select attributes of a desired program, such as programs compatible with specified types or versions of operating system 104. In embodiments the user can select one or more applications from ordered list 116 to install on client 102. Furthermore, see figures 1-2 and figure 4 (and related paragraphs)). 	sending the algorithm identifier and the capability description to a cloud (see figure 4 (and related paragraphs) and paragraphs [0022]-[0024], in step 406, the user's selection or search terms can be transmitted to download database 122 or other application data store. In step 408, download server 120 can run a search against download database 122 based on the received user selection or search terms, to identify applications matching the selection or terms) and   	receiving a version code that is of the algorithm and that is returned by the cloud, wherein the version code is obtained by the cloud by searching based on the algorithm identifier and the capability description (see figure 4 (and related paragraphs) steps 414 and 416, receiving user selection of desired application downloads and downloading selected application (i.e. version/package)). 	With respect to claim 6, the claim is directed to a method that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above. Clark teaches the algorithm identifier (e.g. user search), client capability (e.g. memory space and more). The mapping step is implicitly disclosed since the identifier and the capability are used to obtain the right version for downloading, therefore, there must be a sort of mapping/relationship between them otherwise it would not be possible to retrieve the code version (e.g. package) from the identifier and the capability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Ryu et al. (US Pub. No. 2012/0331457) set forth a method for installing an application in a portable terminal includes acquiring a screen image of another portable terminal and acquiring information about at least one applications from the acquired screen image, displaying a list of the at least one applications whose information is acquired, and requesting and receiving an installation file of an application selected by a user from the displayed list, and installing the selected application by using the received installation file (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192